DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 06/23/2022. Claims 1, and 12-15 have been amended. Claims 1-15 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/23/2022 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eliahu et al (US2016/0005016) “Eliahu” and further in view of Lawman (WO2004/034344)

Regarding claim 1, Eliahu teaches: A payment support system comprising: 
	a communication state determination processing circuit (Fig. 12, e.g. Shell 222) configured to 
	determine (i.e. confirm) a communication state of a user terminal of a user who enters and uses a facility; ([0038] During operation, the shell regularly communicates with the authentication server 41 and the augmented software application 21 to confirm the connection is maintained, the user is actively operating the software, and the meter 45 is continuing operation.)
	Examiner considers that the portion of the limitation that recites "a user terminal of a user who enters and uses a facility" is non-functional because is merely describes, at least in part, the conditions of the individual operating the user terminal, however, applicant is not positively reciting a step where the conditions of the individual operating the user terminal are utilized. Further, applicant is not claiming where the processing circuit is located nor is the applicant detecting that the device is in a facility. Therefore, the amended claim limitations lack patentable weight. 
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	a payment processing circuit (e.g. meter 45) configured to execute a process concerning payment of a price  incurred at the facility (e.g. metering function) when the communication state determination processing circuit determines that communication of the user terminal has been interrupted (i.e. broken) ; and ([0038] This communication also serves as a security feature; in the event that the communication link has been broken, the use of the augmented software application 21 is terminated to prevent de-coupling of the metering function from the software use.)
	Examiner considers that the portion of the limitation which recites “a payment processing circuit configured to execute a process concerning payment of a price  incurred at the facility”, found in the determining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	a notification processing circuit (e.g. time-based software) configured to cause a facility terminal installed in the facility to [display] information (e.g. metered usage fee of the time-based software) when the communication state determination processing circuit (e.g. Shell 222) determines that communication of the user terminal has been interrupted, [] (Fig. 12, Item 515, [0010] Before the time-based software may be used, the user supplies account login information to verify that the user has a valid account with a sufficient account balance to use the time-based software. If the permission is verified and the user has sufficient funds to use the software, the software on the user's workstation is activated, and the time of usage is tracked. The metered usage fee is deducted from the user's pre-paid account balance. In one embodiment, the usage time is tracked to the specific software program used as well as to the user name, project, clients, and/or other customizable categories. In another embodiment, a discounted or premium price is assigned to a specific computing operation for the duration of the operation to capture an appropriate fee for the operation. The user may generate an invoice for the specific usage and submit to the project client for reimbursement. [0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session. [0073] Once the user's use 508 of the augmented software application has ended, for example, when the user steps away from the work station 20, the shell 222 communicates 515 the stoppage to the authentication server 41. In response, the authentication server 41 pauses 516 the meter 45 running on the metering entity 40. The shell 222 also notifies 517 the augmented software application 21 of the stoppage and displays a user prompt. In one implementation, the user is provided a choice to continue a work session, or to exit the application. In the example shown in FIG. 12, the user exits 518 the application. The user exit is communicated 519 from the augmented software application 21 to the shell 222, which in turn notifies 520 the authentication server 41 that the user has exited the application so that the meter 45 can be stopped 521.)
	Eliahu does not explicitly teach ‘when communication is interrupted, predetermined information is sent and displayed on a display of the facility’, however Lawman teaches at least:
	issue a notification of predetermined information when the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the notification being displayed on a display of the facility terminal (Page 16, Line 32-Page 17, Line: When the operator sees the total displayed by the POS terminal 100, he returns to the customer and asks for payment for the six drinks. As the operator walks away from the POS terminal 100, the connection between the remote display device 105 and the POS terminal 10O is interrupted. However, the remote display device 105 continues to display the total price information even after the connection is interrupted. In step 531, the operator asks the customer for payment for the six drinks. In step 532, if the requested payment differs from the information displayed by the remote display device 105, the customer naturally questions the integrity of the transaction in step 533.
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference that Lawman teaches that it was well known in the art to send predetermined information to the merchant terminal when communication is interrupted.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu with the automatically sending of a notification of Lawman. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line. 
	Regarding claims 14 and 15, Method claim 14 and CRM claim 15 correspond generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 2, Eliahu teaches: The payment support system according to claim 1, further comprising: 
	a time determination processing circuit (e.g. augmented software application 21) configured to, when the communication state determination processing circuit (e.g. shell 222) determines that communication of the user terminal has been interrupted, start to measure time and execute a time determination process to determine whether an interrupted state of communication of the user terminal has continued for a predetermined time period, wherein ([0037]These DLLs contain a security utility that confirms the communication pattern and order from the augmented software application 21 to the authentication server 41 via the shell. In the event that a security breach is attempted to bypass the required communication pattern and order, a security utility terminates the software session. [0038] When the augmented software application 21 operating with the shell is opened or launched, the augmented software application 21 communicates with the shell via a DLL. The shell, through its user interface, receives the user's login credentials, which are, in turn, communicated to the authentication server 41 via a separate DLL. Assuming the credentials have been accepted, the augmented software application 21 is allowed to operate. During operation, the shell regularly communicates with the authentication server 41 and the augmented software application 21 to confirm the connection is maintained, the user is actively operating the software, and the meter 45 is continuing operation. This communication also serves as a security feature; in the event that the communication link has been broken, the use of the augmented software application 21 is terminated to prevent de-coupling of the metering function from the software use.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that even if the user attempts to terminate the metering connection, the metering continues or the software session is terminated preventing unauthorized use. 
	the payment processing circuit executes the process concerning the payment when the time determination processing circuit determines that the interrupted state of communication of the user terminal has continued for the predetermined time (e.g. threshold) period ([0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session).

Regarding claim 8, Eliahu teaches: The payment support system according to claim 2, wherein 
	when a number of uses of the facility by the user exceeds a threshold, and the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the time determination processing circuit executes the time determination process ([0007] A variation of the time-limited license is flat rental fees for software. The software, typically hosted on the software publisher website, may be rented on a timed (e.g., monthly) basis. The software is typically available on a secure website hosted by the software publisher. Software as a Service (SaaS) or “cloud computing” are examples of this method. The software and computing power reside with the software publisher or host; the user's workstation is relegated to that of a “dummy” terminal. Accordingly, the performance of the software is heavily reliant on the computing power of the host as well as the speed of the connection. [0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.)
Regarding claim 9, Eliahu teaches: The payment support system according to claim 2, wherein 
	in a case where the time determination processing circuit (e.g. augmented software application 21) does not execute the time determination process, the payment processing circuit (e.g. meter 45) executes (i.e. by the user) the process concerning the payment before the predetermined time period elapses ([0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session.)

Regarding claim 10, Eliahu teaches: The payment support system according to claim 1, wherein 
	the communication state determination processing circuit (e.g. shell 222) acquires operation information that indicates operations performed on the user terminal by the user and determines whether or not a communication interruption of the user terminal was caused by a user operation performed on the user terminal, and ([0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session.
	when the communication state determination processing circuit determines that the communication interruption of the user terminal was caused by a user operation performed on the user terminal, the payment processing circuit (e.g. meter 45) executes the process concerning the payment ([0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session.

Regarding claim 11, Eliahu teaches: The payment support system according to claim 1, wherein 
	when power supply of the user terminal has become an OFF state, or the communication has become an off-line state (e.g. broken), the communication state determination processing circuit  (e.g. shell 222) determines that communication of the user terminal has been interrupted ([0038] During operation, the shell regularly communicates with the authentication server 41 and the augmented software application 21 to confirm the connection is maintained, the user is actively operating the software, and the meter 45 is continuing operation. This communication also serves as a security feature; in the event that the communication link has been broken, the use of the augmented software application 21 is terminated to prevent de-coupling of the metering function from the software use.)

Regarding claim 12, Lawman teaches:  The payment support system according to claim 1, wherein 
	the notification includes at least one of: 
	a message indicating that communication of the user Page 34 - APPLICATION: Docket No. IPS203005terminal has been interrupted; 
	identification information of the user terminal; 
	identification information of the user; 
	identification information of a table used by the user; and 
	the use price (Page 16, Line 32-Page 17, Line: When the operator sees the total displayed by the POS terminal 100, he returns to the customer and asks for payment for the six drinks. As the operator walks away from the POS terminal 100, the connection between the remote display device 105 and the POS terminal 10O is interrupted. However, the remote display device 105 continues to display the total price information even after the connection is interrupted. In step 531, the operator asks the customer for payment for the six drinks. In step 532, if the requested payment differs from the information displayed by the remote display device 105, the customer naturally questions the integrity of the transaction in step 533.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu with the automatically sending of a notification of Lawman which would include the price. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line. 

Regarding claim 13, Lawman teaches: The payment support system according to claim 1, wherein 
	the notification includes at least one of: 
	a message indicating that payment of the use price is to be executed; 
	a time period that has elapsed since a start of a communication interruption of the user terminal; and 
	an estimated time of execution of the payment of the use price ((Page 16, Line 32-Page 17, Line: When the operator sees the total displayed by the POS terminal 100, he returns to the customer and asks for payment for the six drinks. As the operator walks away from the POS terminal 100, the connection between the remote display device 105 and the POS terminal 10O is interrupted. However, the remote display device 105 continues to display the total price information even after the connection is interrupted. In step 531, the operator asks the customer for payment for the six drinks. In step 532, if the requested payment differs from the information displayed by the remote display device 105, the customer naturally questions the integrity of the transaction in step 533.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu with the automatically sending of a notification of Lawman which would include the price. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eliahu et al (US2016/0005016) “Eliahu”, Lawman (WO2004/034344) and further in view of Rabii (US2012/0102191)

Regarding claim 3, Eliahu teaches: The payment support system according to claim 2, wherein 
	when the communication state determination processing circuit determines that communication of the user terminal has been restored [before the interrupted state continues for the predetermined time period], the time determination processing circuit stops [and resets measurement of the time,] and the payment processing circuit does not execute the process concerning the payment ([0039] When use of the augmented software application 21 is actively terminated by the user, the shell communicates with the authentication server 41 to cease the metering of the software use session. In the event that a threshold timeout limit is reached, the shell will pause the metering of the software as well as suspend the functionality of the augmented software application 21. The use can be restored by the user (again invoking the meter 45). Alternatively, the shell can prompt the user to actively terminate the session).
	Eliahu does not explicitly teach ‘when communication has been restored, reset the timer prior to the threshold being reached’, however Rabii teaches at least ‘‘when communication has been restored, reset the timer prior to the threshold being reached’:
([0048] The pause duration 336a may indicate how long a pause operation 212 has continued. For example, the resource management module 316 may start a timer when a pause operation 212 is initially detected (and reset the timer once the pause operation 212 is discontinued, for example). [0055] This may help the user avoid costs associated with multimedia content 220 that was paused for an extended duration, for example.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu, the notification system of Lawman with the resetting of the timer of Rabii so that a user may have time to finish a transaction in the case of a real disruption. This system also works to prevent fraud. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line…
	([0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.

Regarding claim 4, Rabii teaches: The payment support system according to claim 2, wherein 
	the time determination processing circuit (e.g. resource management module 316) acquires a radio wave intensity (e.g. Base Station Resources: power, frequency and special resources) of the user terminal, and when the acquired radio wave intensity is equal to or lower than a threshold, and the communication state determination processing circuit determines that communication of the user terminal has been interrupted (e.g. paused), the time determination processing circuit executes the time determination process ([0112] Furthermore, network resources 1084 (e.g., processing resources, communication resources, memory resources such as a routing table, power resources, etc.) and base station resources 1082 (e.g., processing resources, communication resources such as time, frequency and spatial resources, memory resources, power resources, etc.) are consumed. In addition, wireless communication device 1002 resources (e.g., processor 1066, memory 1086, display, battery/power interface, etc.) are consumed. [0114] In one configuration, one or more of the resource management factors 1036 are based on base station resources 1082, network resources 1084, server resources 1026 and/or locally networked resources 1030. Furthermore, one or more of the resource management operations 1038 may be used to control or manage base station resources 1082, network resources 1084, server resources 1026 and/or locally networked resources 1030. [0115] FIG. 11 is a flow diagram illustrating another configuration of a method 1100 for using pause to manage resources. For instance, an event may occur indicating that resumption of multimedia content playback is desired. [0116] If the electronic device 102 determines 1108 that the pause 112 is not ongoing, the electronic device 102 may restore 1110 playback (if possible). For example, if the pause duration has been long enough for performance 1118 of one or more resource management operations, the electronic device 102 may need to restore certain resources to the multimedia player 104 in order for playback to resume.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that based on the type of pause, the system determines what types of resources to commit to the operation to restore communication. This determination includes, power, frequency and special resources of the system.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu, the notification system of Lawman, with the resetting of the timer of Rabii based the availability of system resources so that a user may have time to finish a transaction in the case of a real disruption. This system also works to prevent fraud. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line…
	([0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eliahu et al (UIS20160005016) “Eliahu”, Lawman (WO2004034344), Rabii (US20120102191), and further in view of Nakagawa et al (US20100020734) “Nakagawa”.

Regarding claim 5, Rabii teaches: The payment support system according to claim 2, wherein 
	the time determination processing circuit acquires a [battery] (e.g. Base Station Resources: power, frequency and special resources) remaining amount of the user terminal, and when the acquired [battery] remaining amount is equal to or lower than a threshold, and the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the time determination processing circuit executes the time determination process ([0112] Furthermore, network resources 1084 (e.g., processing resources, communication resources, memory resources such as a routing table, power resources, etc.) and base station resources 1082 (e.g., processing resources, communication resources such as time, frequency and spatial resources, memory resources, power resources, etc.) are consumed. In addition, wireless communication device 1002 resources (e.g., processor 1066, memory 1086, display, battery/power interface, etc.) are consumed. [0114] In one configuration, one or more of the resource management factors 1036 are based on base station resources 1082, network resources 1084, server resources 1026 and/or locally networked resources 1030. Furthermore, one or more of the resource management operations 1038 may be used to control or manage base station resources 1082, network resources 1084, server resources 1026 and/or locally networked resources 1030. [0115] FIG. 11 is a flow diagram illustrating another configuration of a method 1100 for using pause to manage resources. For instance, an event may occur indicating that resumption of multimedia content playback is desired. [0116] If the electronic device 102 determines 1108 that the pause 112 is not ongoing, the electronic device 102 may restore 1110 playback (if possible). For example, if the pause duration has been long enough for performance 1118 of one or more resource management operations, the electronic device 102 may need to restore certain resources to the multimedia player 104 in order for playback to resume.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that based on the type of pause, the system determines what types of resources to commit to the operation to restore communication. This determination includes, power, frequency and special resources of the system.

Neither Eliahu, Lawman nor Rabii explicitly teach ‘determining remaining batter power’, however, Nakagawa teaches at least ‘ determining remaining batter power’
	the time determination processing circuit acquires a [battery] remaining amount of the user terminal, and when the acquired [battery] remaining amount is equal to or lower than a threshold, and ([0061] Then the eNB 10 determines whether or not the remaining battery power is equal to a given threshold value or more (step S1). When the eNB 10 determines that the remaining battery power is equal to the given threshold value or more (Yes in step S1), the scheduler 16 performs the above-described scheduling in the normal mode (step S2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu, the notification system of Lawman, the battery strength of Nakagawa with the resetting of the timer of Rabii based the availability of system resources so that a user may have time to finish a transaction in the case of a real disruption. This system also works to prevent fraud. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line…
	([0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eliahu et al (UIS20160005016) “Eliahu”, Lawman (WO2004034344), and further in view of Blong et al (US20170142498) “Blong”.

Regarding claim 6, Eliahu teaches: The payment support system according to claim 2, wherein 
	the time determination processing circuit acquires a current [address] of the user terminal, and when the user terminal [], and the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the time determination processing circuit executes the time determination process ([0032] The metering entity 40 meters the usage at the user's workstation 20 of the augmented software application 21. The metering entity 40 includes an authentication server 41, a firewall 42, a database server 43, a backup system 44, and a meter 45. In one implementation, the authentication server 41 is accessible through a public Internet address. [0038] During operation, the shell regularly communicates with the authentication server 41 and the augmented software application 21 to confirm the connection is maintained, the user is actively operating the software, and the meter 45 is continuing operation. This communication also serves as a security feature; in the event that the communication link has been broken, the use of the augmented software application 21 is terminated to prevent de-coupling of the metering function from the software use.

	Neither Eliahu nor Lawman teach ‘an amount of time at a location’, however, Blong teaches at least  ‘an amount of time at a location’: 
	the time determination processing circuit acquires a current position of the user terminal, and when the user terminal has stayed in the facility for a certain time period or more ([0046] Process 600 may further include determining (at 625) a time location, in the content, that corresponds to the detected local audio event. For example, user device 305 may determine a time location in the content, such as an amount of time that has transpired since the start of the content, at which the local audio event was captured.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu, the notification system of Lawman, the amount of time at a location of Blong based the availability of system resources so that a user may have time to finish a transaction in the case of a real disruption. This system also works to prevent fraud. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line…
	[0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eliahu et al (UIS20160005016) “Eliahu”, Lawman (WO2004034344), and further in view of Enomoto et al (US20080103752) “Enomoto”.



Regarding claim 7, Eliahu teaches: The payment support system according to claim 2, wherein 
	when the price or an amount [] ordered by the user exceeds a threshold, and the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the time determination processing circuit executes the time determination process ([0008] First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time. [0032] The metering entity 40 meters the usage at the user's workstation 20 of the augmented software application 21. The metering entity 40 includes an authentication server 41, a firewall 42, a database server 43, a backup system 44, and a meter 45. In one implementation, the authentication server 41 is accessible through a public Internet address. [0038] During operation, the shell regularly communicates with the authentication server 41 and the augmented software application 21 to confirm the connection is maintained, the user is actively operating the software, and the meter 45 is continuing operation. This communication also serves as a security feature; in the event that the communication link has been broken, the use of the augmented software application 21 is terminated to prevent de-coupling of the metering function from the software use.)

Neither Eliahu nor Lawman teach: ‘use price or amount of product has been exceeded’, however, Enomoto, teaches at least ‘use price or amount of product has been exceeded’:
	when the use price or an amount of product ordered by the user exceeds a threshold, and the communication state determination processing circuit determines that communication of the user terminal has been interrupted, the time determination processing circuit executes the time determination process ([0025] If, for example, an application for sending e-mail messages to the administrative department at headquarters is connected downstream of the output interface 113 (alert product), it is possible to notify the administrative department at headquarters of the name of a product and a competitor's name if a difference between the company's price and competitor's price of the product exceeds a threshold value).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Eliahu, the notification of Lawman, the threshold amount of Enomoto based the availability of system resources so that a user may have time to finish a transaction in the case of a real disruption. This system also works to prevent fraud. As Eliahu states ‘it is difficult to track those who purposely terminate a connection and try to work off-line…
	[0008] In some systems, a user may license software that resides on a user's workstation for a period of time. Generally, a user requests a specific amount of rental time for a given application. A remote server grants the requested usage and charges the user a fee before software usage occurs. The user then may use the software while connected to the Internet or “off-line”. There are several shortcomings associated with this model. First, a user must request a given amount of usage time beforehand; this can lessen the user experience as they need to “recharge” or be refunded when usage time is underestimated or overestimated, respectively. Second, if a user were to be working while not connected to the Internet, it may be difficult to enforce or confirm the pre-allotted usage time.



Response to Arguments
	Applicant argues on pages 8-13 of the response for removal of the 35 U.S.C. 112 (a) and 112 (b) rejections. 
	Examiner acknowledges applicant’s arguments and, along with the amended claims, finds them persuasive.

	Applicant argues on pages 13-16 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically: cited references do not disclose or suggest “the notification being displayed on a display of the facility terminal.”

	The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional prior art, Lawman, that teaches the amended claims. Because applicant’s remarks do not address the newly cited portions of Lawman, they are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685